                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION


   LEWIS COSBY, ERIC MONTAGUE AND                    )
   MARTIN ZIESMAN as Co-Trustee for the Carolyn)
   K Ziesman Revocable Trust on behalf of themselves )
   And all others similarly situated,                )
                                                     )
                  Plaintiffs,                        ) Case No.: 3:16-cv-00121-TAV-DCP
                                                     ) ORAL ARGUMENT
   vs.                                               ) REQUESTED
                                                     )
   KPMG, LLP,                                        )
                                                     )
                  Defendant.                         )
   ______________________________________________________________________________

                                  PLAINTIFF’S RESPONSE TO
                             KPMG RESPONSE TO PLAINTIFF’S FIRST
                                     MOTION IN LIMINE

          Plaintiffs submit this response to KPM’s filing of June 6, 2021 objecting to Plaintiff’s

   First Motion in Limine.

          KPMG defends by saying that all the documents are SEC documents which require

   exclusion pursuant to Federal Rule of Evidence 408 (FRE). This position is not accurate.

          The Plaintiffs first document seeking admission is a Complaint filed on July 6, 2015,

   which is seeking Cease-and-Desist Order. These charges were against Miller Energy; Paul Boyd,

   CPA; David Hall; and Carlton Vogt III, CPA.

              Rule 408. Compromise Offers and Negotiations; Federal Rules of
              Evidence.

              (a) Prohibited Uses. Evidence of the following is not admissible – on
                  behalf of any party – either to prove or disprove the validity or
                  amount of a disputed claim or to impeach by a prior inconsistent
                  statement or a contradiction:
                                                  1

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 1 of 8 PageID #: 21028
               (1) furnishing, promising, or offering – or accepting promising to
               accept or offering to accept – a valuable consideration in
               compromising or attempting to compromise the claim; and

               (2) conduct or a statement made during compromise negotiations
               about the claim – except when offered in a criminal case and when
               the negotiations related to a claim by a public office in the exercise
               of its regulatory, investigative, or enforcement authority.

            (b) Exceptions. The court may admit this evidence for another
                purpose, such as proving a witness’s bias or prejudice, negating a
                contention of undue delay, or proving an effort to obstruct a
                criminal investigation or prosecution.

                       “[D]ecisions regarding the admission and exclusion of
               evidence are peculiarly within the competence of the district
               court.” Aldridge v. Forest River, Inc., 635 F.3d 870, 874 (7th Cir.
               2011) (internal quotations and citations omitted). Under Federal
               Rule of Evidence 408, “Evidence of the following is not
               admissible. . . to prove or disprove the validity or amount of a
               disputed claim or to impeach by a prior inconsistent statement or a
               contradiction: (1) furnishing, promising, or offering – or accepting,
               promising to accept, or offering to accept – a valuable
               consideration in compromising or attempting to compromise the
               claim; and (2)
               conduct or a statement made during compromise negotiations
               about the claim – except when offered in a criminal case and when
               the negotiations related to a claim by a public office in the exercise
               of its regulatory, investigative, or enforcement authority.” FRE
               408(a). However, “[t]he court may admit this evidence for another
               purpose. . . .” FRE 408(b).”

            Rule 803. Exceptions to the Rule Against Hearsay; Federal Rules
            of Evidence.
               The following are not excluded by the rule against hearsay,
               regardless of whether the declarant is available as a witness:

               (8) Public Records. A record or statement of a public office if:

                       (A) it sets out:
                               (i) the office’s activities;



                                                   2

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 2 of 8 PageID #: 21029
                                   (ii) a matter observed while under a legal duty to
                   report, but not including, in a criminal case, a matter observed by
                   law-enforcement personnel; or
                                   (iii) in a civil case or against the government in a
                   criminal case, factual findings from a legally authorized
                   investigation; and

                          (B) the opponent does not show that the source of
                   information or other circumstances indicate a lack of
                   trustworthiness.

                           Federal Rule of Evidence 803(8)(A)(iii) provides an
                   exception to the rule against hearsay for “[a] record or statement of
                   a public office if it sets out. . . in a civil case. . . factual findings
                   from a legally authorized investigation…” The party opposing the
                   admission of the evidence has the burden to show that “the source
                   of information or other circumstances indicate a lack of
                   trustworthiness.” FRE 803(8)(B). Administrative findings may be
                   admissible evidence and a district court “retains significant
                   discretion as to whether such material ought to be admitted”
                   Halloway v Milwaukee Cty., 180 F.3d 820, 827 n.9 (7th Cir. 1999)
                   (internal citations omitted).


           In Meyer v Ward and Calhoun, No. 1:13-cv-03303, United States District Court Northern

   District of Illinois (2017), the court held:


                   B. The SEC Order Instituting Proceedings.

                          “The SEC OIP (Pl. Exh. 11) is admissible evidence under
                   the exception to hearsay in Federal Rule of Evidence 803(8)(A)
                   (iii). The SEC OIP is an order issued after an investigation
                   conducted pursuant to the SEC’s authority under the Securities and
                   Exchange Act of 1934. 15 U.S.C.S. § 78u.”

                           “The Seventh Circuit Court of Appeals has stated that the
                   presumption of admissibility of a Rule 803(8)(A)(iii) report “has
                   considerable force.” Daniel v Cook Cnty., 833 F.3d 728, 742 (7th
                   Cir. 2016). See also Mathin v. Kerry, 782 F.3d 804, 809 (7th Cir.
                   2015) (holding that district court did not err in considering
                   investigative report of the Diplomatic Security Service of the
                   Department of State, which was admissible under Rule 803(8));
                   Baz v. Walters, 782 F.2d 701, 705 n.2 (7th Cir. 1986) (trial court did
                                                      3

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 3 of 8 PageID #: 21030
                  not err in admitting findings of Equal Employment Opportunity
                  Commission investigation); Abrams v Van Kampen Funds, Inc.,
                  2005 U.S. Dist. LEXIS 531,, R *56-62 (N.D. Ill. Jan. 12 2005)
                  (admitting under Rule 803(8) SEC letters issued following an SEC
                  inspection of funds).”

                          “The Seventh Circuit’s opinion in Daniel v. Cook Cnty. is
                  instructive. The Seventh Circuit held that an agreed order entered
                  into between the U.S. Department of Justice (DOJ) and Cook
                  County related to health care at Cook County Jail was not
                  admissible to prove the truth of the statements in the order. 833
                  F.3d at 743. But the DOJ investigative report that gave rise to the
                  federal lawsuit and agreed order was admissible evidence under
                  the exception to hearsay in Rule 803(8)(A)(iii). Id. at 740-743.
                  The Court explained that “[w]e assume that public officials, in
                  crafting such a report, acted ‘properly and without bias.’” Id at 740
                  (internal citations omitted). Similarly, here, although the SEC
                  Consent Decree is not admissible, the SEC OIP is admissible under
                  Rule 803(8)(A)(iii).”

          Accordingly, findings in the SEC OIP are admissible. See United States v.

   Sutton, 337 F.3d 792, 797 (7th Cir. 2003) (“The Supreme Court made clear in

   Beech Aircraft Corp. v. Rainey 488 U.S. 153, 163-64 (1988), that the Rule 803(8)

   (C) exception encompasses opinions and conclusions and is not limited to purely

   factual findings.”)

                                 CONSENT ORDERS

          The first two paragraphs of the two Consent Orders of January 12, 2016 and August 15,

   2017 are replicated below.

          January 12, 2016 order:

                                               I.

                         On August 6, 2015, the Securities and Exchange
                  Commission (“Commission”) instituted proceedings pursuant to
                  Section 8A of the Securities Act of 1933 (“Securities Act”) and
                  Section 21C of the Securities Exchange Act of 1934 (“Exchange
                                                    4

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 4 of 8 PageID #: 21031
               Act”) against Miller Energy Resources, Inc. (“Miller Energy” or
               “Respondent”).

                                               II.

                       Respondent has submitted an Offer of Settlement (the
                 “Offer”) which the Commission has determined to accept. Solely
                 for the purpose of these proceedings and any other proceedings
                 brought by or on behalf of the Commission, or to which the
                 Commission is a party and without admitting or denying the
                 findings herein,, except as to the Commission’s jurisdiction over
                 it and the subject matter of these proceedings, which are
                 admitted, Respondent consent to the entry of this Order Making
                 Findings and Imposing a Cease-and-Desist Order and Penalties
                 Pursuant to Section 8A of the Securities Act of 1933 and Section
                 21C of the Securities Exchange Act of 1934 As To Miller Energy
                 Resources, Inc. (the “Order”), as set forth below.



         August 15, 2017 Order:
                                               I.

                       The Securities and Exchange Commission (“Commission”)
               deems it appropriate that public administrative and cease-and-
               desist proceedings be, and hereby are, instituted against KPMG
               LLP (“KPMG”) and John Riordan,, CPA (“Riordan” and
               collectively with KPMG, “Respondents”) pursuant to Section 4C
               and 21C of the Securities Exchange Act of 1934 (“Exchange Act”)
               and Rule 102(e)(1)(ii) of the Commission’s Rules of Practice.

                                               II.

                       In anticipation of the institution of these proceedings,
               Respondents have submitted Offers of Settlement (the “Offers”)
               which the Commission has determined to accept. Solely for the
               purpose of these proceedings and any other proceedings brought
               by or on behalf of the Commission, or to which the Commission is
               a party, and without admitting or denying the findings herein,
               except as to the Commission’s jurisdiction over them and over the
               subject matter of these proceedings, which are admitted, and
               except as provided herein in Section V, Respondents consent to the
               entry of this Order Instituting Public Administrative and Cease-
               and-Desist Proceedings Pursuant to Sections 4C and 21C of the
               Securities Exchange Act of 1934 and Rule 102(e) of the
                                                5

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 5 of 8 PageID #: 21032
                    Commission’s Rules of Practice, Making Findings, and Imposing
                    Remedial Sanctions and a Cease-and-Desist Order (“Order”), as
                    set forth below.

             The admissibility of government investigation documents fall into one of two categories

   ultimately determining either (1) that the documents in their entirety are expressly inadmissible

   based on FRE 408 as KPMG suggests, or (2) that the Factual Findings and Conclusions are

   admissible under FRE 803(8)’s public records and report hearsay exception.

             Clearly, any evidence pertaining to the fact of compromise and settlement of the SEC

   administrative proceedings and knowledge that a Consent and Final Judgment issued against

   KPMG should be excluded. However, the findings, opinions, and conclusions being rendered

   pursuant to the SEC’s independent obligations to enforce the securities laws and not as a part of

   the actual compromise negotiations are not governed by FRE 408.              Option Res. Grp. V.

   Chambers Dev. Co., 967 F.Supp. 846, 849 (W.D. Pa., 1996). In Option, the SEC Consent Decree

   was inadmissible under FRE 408, but the SEC Findings, Opinions, and Conclusions rendered

   pursuant to its independent obligations to enforce the securities laws were admissible under Rule

   803(8).

                            “However, the Findings and Opinions/Conclusions of the
                    SEC, being rendered pursuant to the SEC’s independent
                    obligations to enforce the securities laws and not as a part of the
                    actual compromise negotiations, are not governed by Rule 408.”
                    United States v. 320.0 Acres of Land, 605 F.2d 762 (5th Cir. 1979).
                    See also United States v. Gluk, 811 F.3d 738 (5th Cir. 2016).

             Defendant has not met their burden in this case.

             Moreover, the fact that an agency or the parties before it provide by rule or stipulation

   that the factual findings are not binding and disclaim their viability in other proceedings does not

   control their admissibility in federal civil proceedings, wherein the admissibility of evidence is
                                                     6

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 6 of 8 PageID #: 21033
   governed by the Federal Rules of Evidence unless overridden by the constitution, an act of

   Congress, or Supreme Court rule. Accordingly, the SEC’s factual findings, including its opinions

   and conclusions, are admissible under Rule 803(8)(C). Any mention of Settlement or Consent

   Decree should be excised from the Consent Orders.


          This the 14th day of June, 2021.             Respectfully Submitted by:


                                                       /s/ Gordon Ball
                                                       Gordon Ball Esq. (BPR #001135)
                                                       GORDON BALL, LLC
                                                       3728 West End Avenue
                                                       Nashville Tennessee 37205
                                                       Phone: (865) 525-7028
                                                       Email: gball@gordonball.com




                                                  7

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 7 of 8 PageID #: 21034
                                      CERTIFICATE OF SERVICE


           I HEREBY CERTIFY THAT ON June 14, 2021, I electronically filed the foregoing with
   the Clerk of the Court via the Court’s Electronic Filing System, which will provide electronic
   notification to all Filing Users.



   Dated: June 14, 2021                        /s/ Gordon Ball
                                               Gordon Ball, Esq. (BPR #001135)
                                               GORDON BALL, LLC
                                               3728 West End Avenue
                                               Nashville, Tennessee 37205
                                               Phone: (865) 525-7028
                                               Email: gball@gordonball.com




                                                  8

Case 3:16-cv-00121-TAV-DCP Document 220 Filed 06/14/21 Page 8 of 8 PageID #: 21035
